                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ROBIN BERMAN, et al.,                               Case No. 17-cv-01864-HSG
                                   8                      Plaintiffs,                           ORDER DENYING PLAINTIFFS’
                                                                                                MOTION FOR SUMMARY
                                   9              v.                                            JUDGMENT
                                  10        MICROCHIP TECHNOLOGY                                Re: Dkt. No. 99
                                            INCORPORATED, et al.,
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiffs Robin Berman, Bo Kang, Khashayar Mirfakhraei, Thang Van Vu, Donna Viera-

                                  14   Castillo, Girish Ramesh, Patrick Hanley, Ilana Shternshain, and Mandy Schwarz are former

                                  15   employees of Microchip Technology, Inc. and Atmel Corp., as well as participants in the Atmel

                                  16   U.S. Severance Guarantee Benefit Program (“Atmel Plan”). Plaintiffs brought this action under

                                  17   the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001 et seq. (“ERISA”).

                                  18   Dkt. No. 1 ¶ 13.

                                  19            On March 22, 2019, the Court granted Plaintiffs’ motion for partial summary judgment.

                                  20   See Dkt. No. 95. The Court concluded that (1) Plaintiffs were entitled to severance benefits under

                                  21   ERISA § 502(a)(1)(B); and (2) Defendants were liable for breach of fiduciary duty under ERISA

                                  22   § 502(a)(3). See id. at 9–13. The Court did not, however, assess what damages Plaintiffs may be

                                  23   entitled to as a result of its ruling regarding liability. Id. at 14.

                                  24            Now pending before the Court is Plaintiffs’ motion for summary judgment related to the

                                  25   amount of damages and prejudgment interest Plaintiffs are owed. See Dkt. No. 99. For the

                                  26   reasons detailed below, the Court DENIES Plaintiffs’ motion for summary judgment.

                                  27   //

                                  28   //
                                   1     I.   BACKGROUND

                                   2          Following the Court’s order granting Plaintiffs’ partial motion for summary judgment, the

                                   3   parties have agreed on the total dollar amount Defendants owe to each Plaintiff under the terms of

                                   4   the Atmel Plan, for a total of $629,061.36. See Dkt. No. 100 at 3.

                                   5

                                   6              Plaintiff                 Termination Date             Stipulated Severance Benefits
                                   7    Robin Berman                   April 6, 2016                   $57,984.94
                                   8    Tom Vu                         April 6, 2016                   $63,390.59
                                   9    Donna Vierra-Castillo          April 6, 2016                   $67,177.98
                                  10    Khashayar Mirfakhraei          April 6, 2016                   $79,591.28
                                  11    Bo Kang                        April 12, 2016                  $76,454.88
                                  12    Girish Ramesh                  May 20, 2016                    $84,349.18
Northern District of California
 United States District Court




                                  13    Patrick Hanley                 June 10, 2016                   $63,658.35
                                  14    Mandy Schwarz                  June 28, 2016                   $72,286.25
                                  15    Ilana Shternshain              July 12, 2016                   $59,167.91
                                  16

                                  17          Based on Defendants’ breach of fiduciary duty, Plaintiffs also seek a ten percent per

                                  18   annum equitable surcharge on top of these stipulated benefit amounts to make Plaintiffs whole.

                                  19   See id. at 4–6. Alternatively, Plaintiffs seek an award of prejudgment interest at the same ten

                                  20   percent annual rate, again as a “make-whole remedy.” Id. at 8.

                                  21    II.   LEGAL STANDARD
                                  22          Under ERISA § 502(a)(3), a plan participant or beneficiary may bring a civil action “(A) to

                                  23   enjoin any act or practice which violates any provision of this subchapter or the terms of the plan,

                                  24   or (B) to obtain other appropriate equitable relief (i) to redress such violations or (ii) to enforce

                                  25   any provisions of this subchapter or the terms of the plan.” 29 U.S.C. § 1132(a)(3) (emphasis

                                  26   added). Appropriate equitable relief under ERISA may include reformation of the terms of the

                                  27   plan, equitable estoppel, or surcharge. See Gabriel v. Alaska Elec. Pension Fund, 773 F.3d 945,

                                  28   955–58 (9th Cir. 2014). Although plaintiffs may pursue simultaneous claims under both Sections
                                                                                          2
                                   1   502(a)(1)(B) and 502(a)(3), they may not obtain double recovery. See Moyle v. Liberty Mut. Ret.

                                   2   Ben. Plan, 823 F.3d 948, 961–62 (9th Cir. 2016).

                                   3            Additionally, “[a] district court may award prejudgment interest on an award of ERISA

                                   4   benefits at its discretion.” Blankenship v. Liberty Life Assurance Co., 486 F.3d 620, 627–28 (9th

                                   5   Cir. 2007). In these circumstances, “[p]rejudgment interest is an element of compensation, not a

                                   6   penalty.” Dishman v. UNUM Life Ins. Co. of Am., 269 F.3d 974, 988 (9th Cir. 2001). Thus,

                                   7   prejudgment interest should compensate plaintiffs for the losses incurred as a result of the

                                   8   nonpayment of benefits. Id. “[P]re-judgment interest is intended to cover the lost investment

                                   9   potential of funds to which the plaintiff was entitled, from the time of entitlement to the date of

                                  10   judgment.” Nelson v. EG & G Energy Measurements Grp., Inc., 37 F.3d 1384, 1391 (9th Cir.

                                  11   1994).

                                  12   III.     DISCUSSION
Northern District of California
 United States District Court




                                  13            Following the Court’s March 2019 order finding Defendants liable for the unpaid

                                  14   severance benefits, Plaintiffs now seek summary judgment as to their request for an additional ten

                                  15   percent per annum, calculated from their dates of termination, on top of the stipulated unpaid

                                  16   severance benefits. See Dkt. Nos. 99, 100. Plaintiffs cast this additional ten percent as either

                                  17   (1) an equitable surcharge; or (2) prejudgment interest for the lost value of their benefits. See Dkt.

                                  18   No. 100 at 4–13.

                                  19            A.   Equitable Surcharge
                                  20            Plaintiffs assert that an equitable surcharge is appropriate—and indeed necessary—to make

                                  21   Plaintiffs whole where, as here, the plan administrator breached her fiduciary duty by denying

                                  22   Plaintiffs their severance benefits. See Dkt. No. 100 at 4–6; see also Dkt. No. 95 at 12–13. In

                                  23   short, Plaintiffs explain that the severance benefits are insufficient on their own to make Plaintiffs

                                  24   whole because Plaintiffs suffered distinct economic harm as a result of the delay in payment: had

                                  25   Plaintiffs timely received their severance benefits, they could have invested or otherwise used

                                  26   these funds. See Dkt. No. 99 at 11; Dkt. No. 106 at 2–3. Plaintiffs concede that they have not

                                  27   provided any particularized evidence showing how they would have used their severance benefits,

                                  28   and instead ask the Court to exercise its discretion to fashion an appropriate surcharge award. See
                                                                                         3
                                   1   Dkt. No. 106 at 3. To guide the Court and justify their requested ten percent rate, Plaintiffs cite

                                   2   three U.S. stock market indices as well as the value of Defendant’s own stock over the past three

                                   3   years. See Dkt. No. 100 at 5–6.

                                   4          Under ERISA, a surcharge is intended as “‘compensation’ for a loss resulting from a

                                   5   trustee’s breach of duty, or to prevent the trustee’s unjust enrichment.” Gabriel, 773 F.3d at 957

                                   6   (quoting Cigna Corp. v. Amara, 563 U.S. 421, 441–42 (2011)). Accordingly, “to obtain relief by

                                   7   surcharge for a breach of the ERISA trustee’s duties, a plan participant or beneficiary must show

                                   8   that the violation injured him or her, but need only show harm and causation, not detrimental

                                   9   reliance.” Id. at 957–58 (quotation omitted). The Supreme Court has further clarified that a

                                  10   surcharge requires “a showing of actual harm—proved (under the default rule for civil cases) by a

                                  11   preponderance of the evidence.” Cigna, 563 at 444.

                                  12          Plaintiffs assert, without any legal support, that they do not need to provide any evidence
Northern District of California
 United States District Court




                                  13   of the actual nature or amount of harm they suffered. See Dkt. No. 100 at 4–5. In other words,

                                  14   Plaintiffs suggest that the time value of money alone warrants their requested surcharge. See Dkt.

                                  15   No. 106 at 2. The Court has not found any case standing for such a sweeping proposition. Indeed,

                                  16   Plaintiffs have not cited a single case in which a court awarded an equitable surcharge based solely

                                  17   on the denial of—and therefore delay in providing—benefits. Rather, Plaintiffs cite Donovan v.

                                  18   Bierwirth, in which plan trustees were high-ranking officials in a corporation who purchased stock

                                  19   in their corporation with plan funds to defeat a tender offer. 754 F.2d 1049, 1051 (2d Cir. 1985).

                                  20   When the tender offer failed, the stock price dropped significantly. Id. The Second Circuit held

                                  21   that, when measuring damages, the district court should consider the profits the plan would have

                                  22   earned if the trustees had invested in other plan assets. Id. at 1056–58; accord Chesemore v.

                                  23   Alliance Holdings, Inc., 948 F. Supp. 2d 928, 940–48 (W.D. Wis. 2013), as amended, No. 09-CV-

                                  24   413-WMC, 2013 WL 6989526 (W.D. Wis. Oct. 16, 2013); In re State St. Bank & Tr. Co. Fixed

                                  25   Income Funds Inv. Litig., 842 F. Supp. 2d 614, 655 (S.D.N.Y. 2012). The court never suggested,

                                  26   however, that calculating the resulting damages award did not require concrete and specific

                                  27   evidence. Id.

                                  28          To the extent Plaintiffs nevertheless ask the Court to exercise its discretion in this case, the
                                                                                         4
                                   1   Court declines to award an equitable surcharge based on a series of suppositions: first, that

                                   2   Plaintiffs would have invested their severance benefits; and second, that the stock market

                                   3   performance, or Defendant’s stock performance, is an adequate proxy for the return that Plaintiffs

                                   4   would have received had they invested those funds. Plaintiffs have simply failed to provide any

                                   5   evidence that would permit the Court to assess an equitable surcharge award under the

                                   6   circumstances. The Court therefore DENIES Plaintiffs’ motion for summary judgment.1

                                   7          B.     Prejudgment Interest
                                   8           In the alternative, Plaintiffs request prejudgment interest at the rate of ten percent. Dkt.

                                   9   No. 100 at 6–13. Defendants concede that the Court’s order granting partial summary judgment

                                  10   would justify an award of prejudgment interest. See Dkt. No. 104 at 1, 3, n. 2. However,

                                  11   Defendants state that any award should be based on the default interest rate under 28 U.S.C.

                                  12   § 1961(a). Id. at 6–8. The Court agrees that there is no evidence before it to warrant a deviation
Northern District of California
 United States District Court




                                  13   from this default rate.

                                  14           The Ninth Circuit has explained that “[g]enerally, the interest rate prescribed for post-

                                  15   judgment interest under 28 U.S.C. § 1961 is appropriate for fixing the rate of pre-judgment

                                  16   interest unless the trial judge finds, on substantial evidence, that the equities of that particular case

                                  17   require a different rate.” Blankenship, 486 F.3d at 628 (quotation omitted). Section 1961(a), in

                                  18   turn, states that “[s]uch interest shall be calculated from the date of the entry of the judgment, at a

                                  19   rate equal to the weekly average 1-year constant maturity Treasury yield . . . .” 28 U.S.C.

                                  20   § 1961(a).

                                  21           As with their request for an equitable surcharge, Plaintiffs contend that a ten percent rate is

                                  22   necessary as a matter of fairness to compensate them for the delay in the payment of their

                                  23   severance benefits. Dkt. No. 100 at 6–7. Although Plaintiffs list the ways in which Defendant

                                  24   delayed payment, see id. at 8–10, they do not detail the amount of harm Plaintiffs suffered from

                                  25

                                  26   1
                                        On May 24, 2019, Plaintiffs filed a request for judicial notice in support of its motion for
                                  27   summary judgment. Dkt. No. 102. These included closing prices for the Standard & Poor’s 500,
                                       NASDAQ, and the Dow Jones Industrial Average stock indices; Defendant’s closing stock price;
                                  28   and the one-year U.S. Treasury bill rate. Id. Because the documents do not inform the Court’s
                                       analysis, Plaintiffs’ request for judicial notice is DENIED AS MOOT.
                                                                                            5
                                   1   this delay. Plaintiffs assert instead that they do not have to “prove what their personal investment

                                   2   decisions would actually have been if they had received their benefits, or what the defendant

                                   3   actually earned from its own investments.” Id. at 13. Yet Plaintiffs’ assertion, even if true, that

                                   4   “the stock market has experienced enormous growth,” id. at 11, is simply not enough on its own to

                                   5   justify departing from the interest rate in § 1961(a).

                                   6          Where courts have awarded higher prejudgment interest rates, they have done so based on

                                   7   specific evidence regarding the equities of the case. In Blankenship, for example, the Ninth

                                   8   Circuit affirmed the district court awarding a ten percent rate in light of the plaintiff’s evidence

                                   9   that due to the nonpayment of benefits, the plaintiff relied on his own personal funds, which he

                                  10   would have otherwise invested in a specific mutual fund, and that the specific mutual fund had a

                                  11   consistent ten percent return. Blankenship, 486 F.3d at 628; see also Bosley v. Metro. Life Ins.

                                  12   Co., No. C 16-00139 WHA, 2017 WL 4071346, at *3 (N.D. Cal. Sept. 14, 2017) (relying on
Northern District of California
 United States District Court




                                  13   declaration detailing plaintiff’s resulting financial difficulties, including move to Missouri for

                                  14   more affordable housing when awarding higher prejudgment interest rate).

                                  15          The Court finds that Plaintiffs have not provided evidence warranting a departure from the

                                  16   interest rate prescribed in 28 U.S.C. § 1961, and therefore DENIES their request for a ten percent

                                  17   prejudgment interest award.

                                  18   IV.    CONCLUSION
                                  19          For the reasons stated above, the Court DENIES Plaintiffs’ motion for summary judgment

                                  20   for an equitable surcharge. The Court similarly DENIES Plaintiffs’ alternative request for a ten

                                  21   percent prejudgment interest rate.

                                  22          The parties are further ORDERED to file a short statement by September 13, 2019,

                                  23   informing the Court how the parties intend to proceed with any remaining issues in this action and

                                  24   their anticipated case schedule.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 9/3/2019

                                  27                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  28                                                     United States District Judge
                                                                                          6
